451 F.2d 1024
Joseph P. LUCIA, Plaintiff-Appellant,v.UNITED STATES of America et al., Defendants-Appellees.
No. 30342.
United States Court of Appeals,Fifth Circuit.
Dec. 14, 1971.

John G. Heard, Harry M. Reasoner, Thomas P. Marinis, Jr., Houston, Tex., Charles Alan Wright, W. Dean Hester, Austin, Tex., for plaintiff-appellant.
Meyer Rothwacks, Atty., John M. Dowd, Joseph M. Howard, and John P. Burke, Lee A. Jackson, Scott P. Crampton, Attys., Tax Div., U. S. Dept. of Justice, Washington, D. C., William S. Sessions, U. S. Atty., Hugh P. Shovlin, Asst. U. S. Atty., San Antonio, Tex., for defendants-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
Before JOHN R. BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, INGRAHAM and RONEY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc. 5 Cir., 447 F.2d 912 (1971).


2
It is ordered that the cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.